Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. Memorandum: We reach the conclusion that all facts relevant to the character of the picketing and the purposes thereof should have been permitted to be shown upon the trial, and that the court erred in excluding evidence offered by the defendant union showing or tending to show that at the inception of the strike it represented a majority of plaintiff's employees. In an equity ease of this character where injunctive relief is sought, the parties’ rights must be determined as of the time of the trial and not as of some other time. At that time the alleged unlawful purpose picketing had been abandoned and the union sought the right to picket only for organizational purposes. “ Equity will mould its relief in accordance with the conditions existing at the trial.” (Dickinson v. Springer, 246 N. V. 203, 210; see, also, 43 C. J. S., Injunctions, p. 460.) It is difficult to see how, in the face of the union’s disclaimer of present representation of respondent’s employees, we can justify the action of the trial court in refusing to permit the character of the picketing sought to be now conducted to be shown. All concur. (Appeal from a judgment restraining defendants from certain acts of picketing of plaintiff’s factory.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.